WISS, Judge
(concurring):
The issue before this Court is one in which appellate courts must take care to be precise in articulation and application — and one, as well, which appellate counsel before this Court should uniformly address at the outset of their pleadings on any issue: What is this Court’s standard of review? * I agree with the majority that our standard of review regarding denial of challenges for cause is “clear abuse of discretion.” 36 MJ at 287.
To be sure, in applying this standard, we should and we do grant certain discretion to the military judge’s ruling for the reasons identified by the majority. I confess to being uneasy about describing this discretion by the term “great deference,” which has found its way into some of our precedents, for that term could cause confusion with the “clear abuse of discretion” standard of review applicable here. For instance, the United States Court of Appeals for the District of Columbia has viewed “great deference” to permit reversal of a trial judge’s ruling only for a “grave abuse of discretion.” United States v. Johnson, 970 F.2d 907, 912 (D.C.Cir.1992), citing United States v. Payne, 805 F.2d 1062 (D.C.Cir.1986).
I suppose that, as long as our standard of review is precise, it is relatively unimportant how we describe the discretion which we extend to the military judge. One noted authority has observed, in the following language, the tendency of courts *290to wind themselves around the axle in defining such terms:
Even with an established standard, the catchphrase usually fights simple definition. One senses the circular difficulties courts may have in explaining abuse of discretion: “In a legal sense discretion is abused whenever in the exercise of its discretion the court exceeds the bounds of reason, all of the circumstances before it being considered.” Or discretion means “sound discretion, exercised with regard to what is right and in the interests of justice”; discretion not so exercised is abused. Endless definition and recitation adds nothing and eventually may confuse the intended scope, as when courts defining clearly erroneous by some comparison to substantial evidence are later misread as equating the two tests.
S. Childress and M. Davis, Federal Standards of Review, vol. 1, § 1.02 at 1-14 to 1-15 (2d ed.1992) (footnotes omitted).
Accordingly, I concur that, whether we describe the deference that we extend to the military judge’s ruling as “due deference” or “great deference,” we will reverse the judge’s ruling on a challenge for cause only when the military judge has clearly abused his discretion. I concur, as well, that part of that discretion involves following the liberal-grant mandate.

 "What is the basis for federal jurisdiction— for appellate jurisdiction? What standards of review apply to the issues presented in this appeal?”____
The two appellate inquiries, which should be at the threshold of the consideration of every appeal, are too often ignored. Usually the jurisdictional inquiry is quickly answered. Not unusually, the second question is less quickly answered. But answer it one must, for the value of the brief and oral argument depends upon and is measured against a proper understanding and application of the appropriate standards of review. The disposition of the appeal necessarily revolves around the proper standard of review. Woe unto the lawyer and litigant who urges the wrong standard or no standard at all!
Honorable Henry A. Politz, United States Circuit Judge, Foreword to S. Childress and M. Davis, Federal Standards of Review, vol. 1 (2d ed.1992).